Case 1:90-cr-00145-WS Document 142 Filed 10/20/20 Page 1 of 5                    PageID #: 2614




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )   CRIMINAL NO. 90-0145-WS
                                                 )
                                                 )
ERWIN EDWARDS, SR.,                              )
                                                 )
       Defendant.                                )


                                             ORDER
       This matter comes before the Court on defendant Erwin Edwards, Sr.’s Emergency
Motion to Reduce Sentence Pursuant to the Compassionate Release Statute (doc. 130) and
Edwards’ ensuing Motion for Order of Release Following Full Remand (doc. 141). When
Edwards (acting by and through counsel) filed his Emergency Motion to Reduce Sentence, he
had a pending appeal before the Eleventh Circuit Court of Appeals relating to the Order (docs.
118 & 119) entered on May 22, 2019, reducing his sentence from life to 480 months pursuant to
the First Step Act. In light of that pending appeal, this Court lacked authority to grant Edwards’
Emergency Motion when it was originally filed. See, e.g., Shewchun v. United States, 797 F.2d
941, 942 (11th Cir. 1986). However, upon careful consideration of the parties’ briefs, the
undersigned entered an Order on June 25, 2020 stating as follows: “[T]he Court hereby provides
an indicative ruling pursuant to Rule 37(a)(3), Fed.R.Crim.P., that it would grant Edwards’
Emergency Motion to Reduce Sentence Pursuant to the Compassionate Release Statute if the
Eleventh Circuit remands for that purpose.” (Doc. 139).
       On October 14, 2020, the Eleventh Circuit entered an order granting Edwards’ unopposed
motion for remand, and remanded this matter in full to this District Court. (Doc. 140.) As such,
this Court now has jurisdiction to grant relief on Edwards’ Emergency Motion to Reduce
Sentence. On that basis, Edwards filed his Motion for Order of Release on October 16, 2020.
       In 1991, Edwards was convicted following a jury trial of one count of conspiracy to
possess with intent to distribute cocaine and crack cocaine, in violation of 21 U.S.C. § 846. The
life sentence initially imposed by Judge Butler was reduced by this Court via Order (docs. 118 &
Case 1:90-cr-00145-WS Document 142 Filed 10/20/20 Page 2 of 5                     PageID #: 2615




119) entered on May 22, 2019, to a sentence of 480 months pursuant to the First Step Act.
Edwards has now served 29 years and 9+ months of that sentence, which he continues to serve
today at USP McCreary, with a projected release date of March 20, 2025.
       Edwards is one of numerous defendants who has petitioned this Court for compassionate
release or modification of sentence based on the effects of the COVID-19 pandemic. In his
Motion to Reduce Sentence, Edwards invokes 18 U.S.C. § 3582(c)(1)(A)(i), as amended by §
603 of the First Step Act enacted in December 2018. That section allows a defendant to petition
the Court directly for reduction of a term of imprisonment for “extraordinary and compelling
reasons,” without a motion by the Director of the Bureau of Prisons (“BOP”), but only “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).
Edwards properly alleges that he satisfied the exhaustion requirement via a compassionate
release request directed to his Case Manager on April 21, 2020, to which the Warden of USP
McCreary apparently never responded. (Doc. 130, PageID.2364.) The Government does not
contest these facts.1 Under the circumstances, Edwards is authorized by the amended version of
the statute to request judicial modification of his term of imprisonment on the ground that
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
       The statute is clear that any such reduction of a sentence for “extraordinary and
compelling reasons” must be “consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s applicable
policy statement, set forth at Application Note 1 to the Commentary of § 1B1.13 of the Federal
Sentencing Guidelines, defines “extraordinary and compelling reasons” justifying sentence
reduction as including (i) the defendant’s serious medical condition diminishing his ability to
provide self-care within the environment of a correctional facility; (ii) the advanced age of the
defendant; (iii) family circumstances such as death or incapacitation of the caregiver of the


       1
               In its Response, the Government merely recites Edwards’ allegations as to the
exhaustion requirement and states, “Giving Edwards the benefit of the doubt that these assertions
suffice to demonstrate that he pursued the administrative process, this Court should deny his
motion on the merits.” (Doc. 134, PageID.2438.) The Court therefore proceeds to a merits
analysis of Edwards’ request for compassionate release.


                                                -2-
Case 1:90-cr-00145-WS Document 142 Filed 10/20/20 Page 3 of 5                        PageID #: 2616




defendant’s minor children; and (iv) other reasons “[a]s determined by the Director of the Bureau
of Prisons.” Id. Edwards’ Motion directly implicates and satisfies the second category of
extraordinary and compelling reasons as delineated in the Sentencing Commission’s policy
statement.2
       Although other subsections might arguably apply, the most straightforward means of
demonstrating the existence of extraordinary and compelling reasons for compassionate release
in Edwards’ case is to apply Application Note 1(B) of the Commentary of § 1B1.13 of the
Sentencing Guidelines. In that subsection, the Sentencing Commission promulgated a policy
statement that extraordinary and compelling reasons for modification of sentence may exist
where “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in
physical or mental health because of the aging process; and (iii) has served at least 10 years or 75
percent of his term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, App. Note 1(B).
Edwards meets all of these criteria, inasmuch as the information presented to this Court reflects
that Edwards (i) is 82 years old; (ii) suffers from significant age-related health conditions,
including chronic lung disease and hypertension; and (iii) has served well over 10 years of the
total imposed term of imprisonment. On these particular facts, the Court is satisfied that
Edwards has made a showing of “extraordinary and compelling reasons” supporting
compassionate release within the meaning of 18 U.S.C. § 3582(c)(1)(A)(i).3

       2
                It also bears noting that even if this Court were to find that extraordinary and
compelling reasons for sentence reduction do not exist at this time, Edwards would become
eligible for compassionate release in less than three months. This is because 18 U.S.C. § 3582(c)
authorizes sentence modification even in the absence of extraordinary and compelling reasons,
where “the defendant is at least 70 years of age, has served at least 30 years in prison … for the
offense or offenses for which the defendant is currently imprisoned,” and the BOP has
determined the defendant is not a danger to the safety of any other person or the community. 18
U.S.C. § 3582(c)(1)(A)(ii). Edwards would reach the 30-year mark on or about January 16,
2021.
       3
                In opposing Edwards’ motion for compassionate release, the Government appears
to quarrel with whether his age-related medical conditions diminish his ability to provide self-
care in the environment of a correctional facility. (Doc. 134, PageID.2440.) However, that is
not the “extraordinary and compelling reason” under which this Court is travelling. Again, the
applicable Sentencing Commission policy statement identifies as alternative circumstances
authorizing compassionate release the following: (i) the defendant is “experiencing deteriorating
physical or mental health because of the aging process … that substantially diminishes the ability
of the defendant to provide self-care within the environment of a correctional facility” (U.S.S.G.
(Continued)

                                                  -3-
Case 1:90-cr-00145-WS Document 142 Filed 10/20/20 Page 4 of 5                      PageID #: 2617




       Of course, even where a defendant has properly brought a Motion for Compassionate
Release, and even where the defendant has made the requisite showing of extraordinary and
compelling reasons, the Court may reduce the term of imprisonment only “after considering the
factors set forth in section 3553(a) to the extent they are applicable.” 18 U.S.C. § 3582(c)(1)(A).
The undersigned has considered all of those factors here, including among others the nature and
circumstances of the offense and the history and characteristics of the defendant. The Court
recognizes the seriousness of the underlying offense conduct, as well as Edwards’ extensive prior
criminal history, all as documented in the Presentence Investigation Report and as reflected in
the length of sentence selected by Judge Butler in 1991. However, the Court also recognizes that
at present, Edwards is 82 years old, his health is failing, he has served nearly 30 years of his
sentence in this case, and his medical conditions collectively place him at a heightened risk of
contracting COVID-19 in the environment of a correctional facility, despite the BOP’s well-
documented efforts to prevent and control coronavirus transmissions at USP McCreary and other
federal correctional institutions. It also bears noting that BOP updates reflect there are presently
8 active cases of COVID-19 among the inmate population at the facility where Edwards is
housed. Taking into account all of these considerations, the Court finds that reduction in
Edwards’ sentence for compassionate release purposes is warranted pursuant to 18 U.S.C. §
3582(c)(1)(A), as amended by the First Step Act of 2018.
       Accordingly, and after considering the applicable factors provided in 18 U.S.C. § 3553(a)
and the applicable policy statements issued by the U.S. Sentencing Commission, Erwin Edwards,
Sr.’s Emergency Motion to Reduce Sentence Pursuant to the Compassionate Release Statute
(doc. 130) his Motion for Order of Release Following Full Remand (doc. 141) are both
GRANTED. His previously imposed sentence of imprisonment of 480 months is reduced to
TIME SERVED, subject to the following provisions:

§ 1B1.13, App. Note 1(A)(ii)); and (ii) the defendant is at least 65 years old, has served at least
10 years of his sentence, and “is experiencing serious deterioration in physical or mental health
because of the aging process” (U.S.S.G. § 1B1.13, App. Note 1(B)). The Government’s
argument about Edwards’ ability to function in a prison setting might resonate in a 1(A)(ii)
analysis; however, this Court is reviewing Edwards’ Motion under a 1(B) analysis. On this
record, it is beyond reasonable dispute that Edwards “is experiencing serious deterioration in
physical or mental health because of the aging process.” The Government has not shown that
anything more is necessary as to Edwards’ medical status for him to be eligible for relief under
that category.


                                                 -4-
Case 1:90-cr-00145-WS Document 142 Filed 10/20/20 Page 5 of 5                    PageID #: 2618




      1.    This Order is stayed for up to 14 days, for the verification of the defendant’s
            residence and/or establishment of a release plan, to make appropriate travel
            arrangements, and to ensure the defendant’s safe release. The defendant shall be
            released as soon as a residence is verified, a release plan is established,
            appropriate travel arrangements are made, and it is safe for the defendant to
            travel. There shall be no delay in ensuring travel arrangements are made. If more
            than 14 days are needed to make appropriate travel arrangements and ensure the
            defendant’s safe release, the parties shall immediately notify the Court and show
            cause why the stay should be extended;
      2.    The defendant must provide the complete address where he will reside upon
            release to the Probation Office in the district where he will be released because it
            was not included in the motion for sentence reduction; and
      3.    The defendant’s previously imposed conditions of supervised release are
            unchanged.


      DONE and ORDERED this 20th day of October, 2020.

                                           s/ WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE




                                              -5-
